                       IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                              CASE NO. 5:19-cv-00427-BO

NOKIA TECHNOLOGIES OY,                           )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )
                                                 )
LENOVO (SHANGHAI)                                )
ELECTRONICS TECHNOLOGY CO.                       )
LTD.; LENOVO GROUP, LTD.;                        )
LENOVO BEIJING, LTD.; LENOVO                     )
PC HK LIMITED; LENOVO (UNITED                    )
STATES), INC.                                    )
                                                 )
       Defendants.

                     NOTICE OF SPECIAL, LIMITED APPEARANCE

       NOW COMES the undersigned, Hayden J. Silver III, and hereby enters a special, limited

appearance as counsel for Lenovo PC HK Limited, for the sole purpose of contesting process,

service of process, and personal jurisdiction.

       Pursuant to Fed. R. Civ. P. 5, copies of all correspondence and pleadings should be

mailed to the undersigned at the address below or by electronic filing notification.

       This the 9th day of September, 2020.

                                      WOMBLE BOND DICKINSON (US) LLP

                                      /s/ Hayden J. Silver III
                                      Hayden J. Silver III, NCSB No. 10037
                                      555 Fayetteville Street, Suite 1100
                                      PO Box 831
                                      Raleigh, North Carolina 27601
                                      Telephone: (919) 755-2188
                                      Facsimile: (919) 755-6099
                                      E-mail: Jay.Silver@wbd-us.com
                                      Attorneys for Defendant Lenovo PC HK Limited



          Case 5:19-cv-00427-BO Document 114 Filed 09/09/20 Page 1 of 2
                                    CERTIFICATE OF SERVICE

        I hereby certify that on this day, the foregoing Notice of Special, Limited Appearance
was electronically filed with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to the following:

Matthew P. McGuire
Alston & Bird LLP
555 Fayetteville Street, Ste. 600
Raleigh, NC 27601

Thomas G. Walker
Alston & Bird LLP
101 South Tryon St., Ste. 4000
Charlotte, NC 28280


       This the 9th day of September, 2020.


                                       WOMBLE BOND DICKINSON (US) LLP

                                       /s/ Hayden J. Silver III
                                       Hayden J. Silver III, NCSB No. 10037
                                       555 Fayetteville Street, Suite 1100
                                       PO Box 831
                                       Raleigh, North Carolina 27601
                                       Telephone: (919) 755-2188
                                       Facsimile: (919) 755-6099
                                       E-mail: Jay.Silver@wbd-us.com

                                       Attorneys for Defendant Lenovo PC HK Limited




                                                2

          Case 5:19-cv-00427-BO
WBD (US) 50106939                       Document 114 Filed 09/09/20 Page 2 of 2
